 Case 19-22020        Doc 242      Filed 11/19/20 Entered 11/19/20 12:26:59             Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



In re                                             )
                                                  )
CAH ACQUISITION COMPANY 11, LLC                   )    Case Number 19-22020 DSK
d/b/a LAUDERDALE COMMUNITY                        )
HOSPITAL                                          )    Chapter 11
               Debtor.                            )

             NOTICE TO PARTIES WITH INTEREST IN PURCHASE
             OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS
______________________________________________________________________________

         COMES NOW, CAH Acquisition Company 11, LLC d/b/a Lauderdale Community

Hospital (the “Debtor”) in its capacity as Debtor and Debtor-in-Possession through undersigned

counsel and files this Notice to all parties with interest in purchase of substantially all of the

Debtor’s assets free and clear of all liens, interest, claims and encumbrances (the “Sale”) and states

as follows:


    1. On September 23, 2020, Debtor filed its motion to approve the sale (the “Sale”) of

         substantially all of its assets free and clear of liens, interests, claims and encumbrances

         pursuant to Section 363 of the Bankruptcy Code (the “Sale Motion”) [Dk No. 220].


    2. In the Sale Motion the Debtor sought approval of the Bankruptcy Court for the Sale to the

         Stalking Horse or higher bidder in accordance with Bidding Procedures approved by the

         Court.




                                             Page 1 of 4

EFC 4833-0667-4898
2947847-000001
    Case 19-22020          Doc 242       Filed 11/19/20 Entered 11/19/20 12:26:59      Desc Main
                                          Document     Page 2 of 4



       3. Attached as an exhibit to the Sale Motion was the Stalking Horse bid in the form of an

           Asset Purchase and Sale Agreement (the “Proposed APA”) received from Lauderdale

           Community Hospital, LLC, a Tennessee limited liability company (the “Proposed Buyer”).


       4. Included in the assets to be purchased subject to the Proposed APA (the “Acquired Assets”)

           is the right to receive the remaining proceeds (the “Unused Funds”) of the CARES Act

           Provider Relief Funds received by Debtor as of the Closing1 by Order of the Bankruptcy

           Court and/or agreement with the United States Department of Health and Human Services

           (“DHHS”).


       5. On October 23, 2020, the DHHS filed its objection to the Sale Motion, in part on behalf of

           its agency, the Health Resources and Services Administration asserting that it would be

           improper to transfer the Unused Funds as proposed in the Sale Motion.


       6. After consideration of the objection filed by DHHS and discussion with the Proposed

           Buyer, it has been agreed that the Unused Funds shall not be considered an Acquired Asset

           as provided under Section 3.5 of the Proposed APA and that pursuant to Section 13.3 of

           the Proposed APA, the requirement under Section 13.1.2 that the Seller shall have notified

           Buyer that the Bankruptcy Court and/or the DHHS has approved Buyer’s receipt of the

           Unused Funds at Closing is waived.




1
    Capitalized Terms not otherwise defined are as set for the in the Proposed APA.
                                                     Page 2 of 4

EFC 4833-0667-4898
2947847-000001
 Case 19-22020        Doc 242     Filed 11/19/20 Entered 11/19/20 12:26:59         Desc Main
                                   Document     Page 3 of 4



    7. All parties with interest in purchase of the Acquired Assets are hereby notified that the

         Debtor shall not seek under any proposed competing bid to transfer the Unused Funds

         based upon the objection filed herein by DHHS.


    8. Debtor is forwarding this Notice to all parties who have expressed specific interest in

         purchase of the Acquired Assets.


         Dated this 19th day of November, 2020.



Respectfully submitted,

BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, PC

/s/ E. Franklin Childress, Jr.
E. Franklin Childress, Jr. (Bar No. 07040)
165 Madison Avenue, Suite 2000
Memphis, Tennessee 38103
Telephone: (901) 577-2147
Email: fchildress@bakerdonelson.com
Attorneys for CAH Acquisition Company 11, LLC




                                            Page 3 of 4

EFC 4833-0667-4898
2947847-000001
 Case 19-22020          Doc 242        Filed 11/19/20 Entered 11/19/20 12:26:59              Desc Main
                                        Document     Page 4 of 4




                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 19th day of November, 2020, service of the
true and accurate copy of the foregoing by electronic means and/or via regular U.S. Mail, postage
prepaid, to the following persons in accordance with Guideline 19(b) of the Amended Guidelines
for Electronically Filing.

 U.S. Trustee                                              D. Michael Dunavant
 Office of the U.S. Trustee                                U.S. Attorney’s Office
 One Memphis Place                                         Bankruptcy Division
 200 Jefferson Avenue, Suite 400                           167 North Main Street, Ste 800
 Memphis, TN 38103                                         Memphis, TN 38103

 carrie.a.rohrscheib@usdoj.gov
                                                           Stuart.Canale@usdoj.gov
                                                           Monica.Simmons@usdoj.gov
 Stone Bank                                                Paul Nusbaum and Steve White
 c/o Jerry P. Spore                                        c/o James E. Bailey III
 SPRAGINS BARNETT & COBB, PLC                              BUTLER SNOW LLP
 312 East Lafayette St.                                    6075 Poplar Avenue, Ste 500
 Jackson, TN 38302-2004                                    Memphis, TN 38119
 Email: jpspore@spraginslaw.com                            jeb.bailey@butlersnow.com

 FARNAM STREET FINANCIAL                                   JILL D. OLSEN, ATTORNEY
 240 PONDVIEW PLAZA                                        THE OLSEN LAW FIRM, LLC
 HOPKINS, MN 55343                                         118 N. CONISTOR LN., SUITE B #290
 Phillip.ashfield@stinson.com                              LIBERTY, MO 64068

 All parties on the Bankruptcy Noticing Service List




                                                            /s/ E. Franklin Childress, Jr.
                                                           E. Franklin Childress, Jr.




                                                  Page 4 of 4

EFC 4833-0667-4898
2947847-000001
